Citation Nr: 0126918	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to October 1, 1998 for 
the payment of dependency and indemnity compensation (DIC) 
benefits for the appellant's dependent children.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from January 1975 
to February 1989.  He died on May [redacted], 1992.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The RO established October 1, 
1998 as the effective date for payment of DIC benefits for 
her dependent children.  The appellant seeks payment from an 
earlier date.  

In a June 2000 decision, the Board denied the appellant's 
claim.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2001, the Secretary of Veterans Affairs (Secretary) 
filed an Unopposed Motion for Remand and to Stay Proceedings.  
This motion was granted and the Board's decision was vacated.  
The case was then returned to the Board.


REMAND

In the January 2001 motion, the Secretary referred to the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified as 38 U.S.C.A. §§ 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001).  See also 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
Secretary indicated without reference to any particular 
evidence that readjudication of the veteran's claim should be 
accomplished under these newly enacted provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (2001).  The 
appellant's representative did not respond to the Board's 
invitations to submit additional evidence or argument in 
support of the appeal after the case was returned to the 
Board.  Thus, the Board is unaware of any potential 
development that might be helpful to the appellant.  

Under the circumstances, the appellant should be afforded the 
opportunity to submit evidence and argument on this matter 
under the VCAA before further review by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should notify the appellant 
that she has the right to submit 
additional evidence and argument in 
support of her appeal consistent with the 
VCAA notice and assistance provisions.  

2.  Then, the RO should readjudicate the 
appellant's claim of entitlement to an 
effective date prior to October 1, 1998 
for the payment of DIC benefits for the 
appellant's dependent children.  The RO's 
readjudication should include 
consideration of the VCAA.  The RO should 
then issue a Supplemental Statement of 
the Case to the parties.  

After the applicable period of time for response, the case 
should be returned to the Board if in order.  The purpose of 
this remand is to obtain additional development and ensure 
due process to the appellant.  The Board intimates no opinion 
as to the ultimate disposition warranted in this case.  The 
appellant may submit additional evidence and/or argument at 
any time, but is not required to do so.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


